EUBANK, Judge.
This appeal is from the denial of appellant’s petition for a writ of habeas corpus. The appellant, who is presently incarcerated in the State Prison at Florence, contends that the judgment under which he is held at the state prison is void for three reasons. These same reasons were raised and answered by this Court in our decision on the criminal appeal from that same judgment, filed herewith, entitled, The State of Arizona v. Rendel, No. 1 CA-CR 379, 18 Ariz.App. 201, 501 P.2d 42 (1972).
Since the same facts and issues are involved in both this appeal and the criminal appeal, we deem it unnecessary to write an additional opinion. We therefore incorporate our opinion in Case No. 1 CA-CR 379 into this opinion as our decision in the case at bar.
The action of the Superior Court in denying the appellant’s petition for habeas corpus is affirmed.
HAIRE, Chief Judge, Division 1, and JACOBSON, J., concur.
NOTE: This cause was decided by the Judges of Division One as authorized by A.R.S. § 12-120, subsec. E,